DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-10, 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagaya (JP 2016-018149; disclosed in IDS; includedtranslation relied upon)
Regarding claim 1:
Kagaya discloses:
A control device that executes a local dimming process of a display, the control device comprising: 
a memory (paragraph 20: “holding unit”); and 
a processor configured to execute a process including 
identifying a changed area in which an image is changed in a frame to be displayed on the display (paragraph 20), 
analyzing, in a case where the changed area is identified, every time a frame to be displayed on the display is received, the image in the changed area in the received frame, in a corresponding one of first units for processing so that the image in the changed area is analyzed in the first units for processing over multiple frames by time division processing (paragraph 21, and 
generating control information for controlling the local dimming process for a corresponding area on the display, every time an analysis result with respect to the image in the first unit of processing is output (paragraph 23).
Regarding claim 3:
Kagaya discloses:
wherein the identifying identifies the changed area, based on a signal from a head unit configured to output the image to be displayed on the display (paragraph 20).
Regarding claim 4:
Kagaya discloses:
wherein the generating adjusts, every time the analysis result with respect to the image in the first unit of processing is output, image quality of the image in a corresponding portion (paragraph 23).
Regarding claim 5:
Kagaya discloses:
the processor is further configured to execute obtaining, in a case where the changed area is identified, every time a frame to be displayed on the display is received, histograms of the image in the changed area in the received frame, in the corresponding one of first units for processing (it sends the changed area to the statistic unit as per paragraph 21, where that might use a histogram as per paragraphs 15-16).
Regarding claim 6:
Kagaya discloses:
wherein the analyzing analyzes the image in the changed area, based on the histograms obtained by the obtaining unit, in the corresponding one of first units for processing (paragraphs 21, 15-16, as just discussed).
Regarding claim 7:
Kagaya discloses:
wherein the analyzing changes a range of areas to be analyzed in which the image is analyzed in the changed area, according to a range in the frame in which the changed area is present (this is maybe best seen in Fig. 5: each block containing a change is analyzed).
Regarding claim 9:
Kagaya discloses:
wherein the display is a liquid crystal display, and wherein the generating generates control information for controlling a corresponding b1acklight, every time the analysis result with respect to the image in the first unit of processing is output (paragraph 23).
Regarding claims 10, 12-14:
These are claims to the method performed by the device of the earlier claims. All elements positively recited have already been identified with respect to those rejections. No further elaboration is necessary.
Regarding claims 16 and 18-20:
Kagaya discloses
a head unit (paragraph 15); a display (e.g., paragraph 13).
All other elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.and a control device including a memory and a processor, provided between the head unit and the display, and configured to execute a local dimming process of the display, wherein the processor is configured to execute a process including identifying a changed area in which an image is changed in a frame to be displayed on the display, analyzing, in a case where the changed area is identified by the identifying unit, every time a frame to be displayed on the display is received, the image in the changed area in the received frame, in a corresponding one of first units for processing so that the image in the changed area is analyzed in the first units for processing over multiple frames by time division processing, and generating control information for controlling the local dimming process for a corresponding area on the display, every time an analysis result with respect to the image in the first unit of processing is output.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya in view of Baik et al. (US 2005/0104837)
Regarding claim 2:
Kagaya discloses a control device as discussed above.
Kagaya does not disclose:
“wherein the identifying identifies the changed area by comparing a parameter calculated from histograms of the image in respective areas in a frame to be processed, with a parameter calculated from histograms of an image in corresponding areas in a previous frame preceding the frame to be processed.”
Baik discloses:
wherein the identifying identifies the changed area by comparing a parameter calculated from histograms of the image in respective areas in a frame to be processed, with a parameter calculated from histograms of an image in corresponding areas in a previous frame preceding the frame to be processed (paragraphs 103-105).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kagaya the elements taught by Baik.
The rationale is as follows:
Kagaya and Baik are directed to the same field of art.
Kagaya uses one way to detect a change; in very similar circumstances Baik uses a histogram for the same purpose. One of ordinary skill in the art could have substituted the method taught by Baik with predictable results.
Regarding claims 11 and 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya in view of Sakai et al. (US 2012/0139974)
Regarding claim 8:
Kagaya discloses a control device as discussed above.
Kagaya does not disclose:
wherein the analyzing changes a range of areas to be analyzed in which the image is analyzed in the changed area, according to a transition pattern among a plurality of display modes.
Sakai discloses:
wherein the analyzing changes a range of areas to be analyzed in which the image is analyzed in the changed area, according to a transition pattern among a plurality of display modes (paragraph 126-127, or paragraphs 112-114 in the case of the backlight).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kagaya wherein the analyzing changes a range of areas to be analyzed in which the image is analyzed in the changed area, according to a transition pattern among a plurality of display modes, as suggested by Sakai.
The rationale is as follows:
Kagaya and Sakai are directed to the same field of art.
Sakai teaches that there might be non-display areas and then when those areas are present everything should be calculated based only on the display areas. This teaching is perfectly applicable to Kagaya and can result in a better image display.
Regarding claim 15:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okui et al. (US 2010/0328535).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694